UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811 - 03081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Appreciation Fund, Inc. ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements 27 Board Members Information 31 Officers of the Fund 33 FOR MORE INFORMATION Back Cover Dreyfus Appreciation Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Appreciation Fund, Inc., covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Appreciation Fund’s Investor shares produced a total return of –2.51%, and its Class Y shares produced a total return of –2.22%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 1.39% for the same period. 2 Modestly positive stock market results for 2015 overall masked heightened volatility stemming from shifting global economic sentiment. The fund lagged its benchmark, mainly due to stock selection shortfalls in the information technology and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence, and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 Global Economic Concerns Sparked Market Turmoil U.S. equity returns stagnated in 2015 when oil prices fell sharply, the U.S. dollar strengthened, and the global growth outlook became more uncertain. After a recovering U.S. economy drove the S&P 500 Index to a new record high in June, market volatility spiked over the second half of the year as global macroeconomic concerns intensified. The S&P 500 Index fell especially sharply in late August after China unexpectedly devalued its currency, but the market recovered rapidly to end the year little changed. Market leadership was highly concentrated during the year, with the 10 largest stocks in the S&P 500 Index together registering a double-digit gain while the rest of the index’s constituents collectively declined. The consumer discretionary sector, buoyed by Internet retailing companies, was the best performing sector for the year, followed by the health care and consumer staples sectors. In contrast, the energy sector posted sharp losses. 3 DISCUSSION OF FUND PERFORMANCE (continued) Stock Selections Dampened Relative Results Our stock selection strategy in the information technology and consumer discretionary sectors hurt relative performance in 2015, as the fund did not hold a few stocks that produced robust gains within those areas. Relative results were also undermined by weakness among certain holdings in the industrials sector, which more than offset the benefits of underweighted exposure to the lagging industry group. Although overweighted exposure to the energy sector pressured the fund’s performance, allocation-related weakness was tempered by our focus on major integrated oil companies, which generally fared better than their less diversified peers. On a more positive note, our emphasis on consumer staples stocks and advantageous stock selections in the traditionally defensive market segment helped bolster relative results. A focus on tobacco stocks proved particularly beneficial. Lack of exposure to the lagging utilities sector also buoyed the fund’s relative results during the reporting period. The largest individual contributors to the fund’s return for 2015 were Novo Nordisk, Philip Morris International, Altria Group, Facebook, McDonald’s, and Estee Lauder. The greatest detractors were Canadian Pacific Railway, Exxon Mobil, Chevron, ConocoPhillips, Twenty-First Century Fox, and Franklin Resources . Quality Companies with Solid Fundamentals We expect U.S. equity markets in 2016 to confront many of the same obstacles encountered in 2015. Now that the Federal Reserve Board has taken the first step to normalize short-term interest rates, debate is likely to focus on the pace and magnitude of subsequent increases. Concerns about global growth have persisted, and markets appear poised to remain volatile. Nonetheless, strengthening consumer spending, solid employment gains, and a more stimulative fiscal policy suggest that the U.S. economy can support moderately higher stock prices. We have maintained the fund’s focus on high-quality multinational companies. Their scale and competitive advantages enable these companies to protect their margins and absorb higher labor and borrowing costs in a slow-growth environment. Furthermore, solid balance sheets and strong recurring cash flows can help fund growth initiatives, increase dividends, and maintain share repurchases as interest rates rise. When the U.S. dollar stabilizes, investors are likely to assign greater value to the worldwide franchises and diversified revenue streams of multinational companies. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components), the fund can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Appreciation Fund, Inc. Investor shares and Class Y shares and the Standard & Poor’s 500 Composite Stock Price Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Investor shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Investor shares and Class Y shares of Dreyfus Appreciation Fund, Inc. on 12/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/15 Inception Date 1 Year 5 Years 10 Years Investor shares 1/18/84 -2.51% 8.74% 5.91% Class Y shares 7/1/13 -2.22% 8.91% † 6.00% † Standard & Poor’s 500 Composite Stock Price Index 1.39% 12.55% 7.30% The fund’s performance shown in the line graph above takes into account all applicable fees and expenses on Investor shares and Class Y shares. The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. † The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Investor shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Appreciation Fund, Inc. from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Investor Shares Class Y Expenses paid per $1,000 † $ 4.59 $ 2.84 Ending value (after expenses) $ 978.60 $ 979.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Investor Shares Class Y Expenses paid per $1,000 † $ 4.69 $ 2.91 Ending value (after expenses) $ 1,020.57 $ 1,022.33 † Expenses are equal to the fund’s annualized expense ratio of .92% for Investor shares and .57% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 99.4% Shares Value ($) Banks - 1.5% Wells Fargo & Co. 714,000 Capital Goods - 3.0% Berkshire Hathaway, Cl. A 200 a 39,560,000 United Technologies 398,850 38,317,520 Consumer Durables & Apparel - 1.5% Christian Dior 199,700 33,922,890 Hermes International 16,845 5,679,524 Consumer Services - 1.4% McDonald's 313,700 Diversified Financials - 9.4% American Express 506,400 35,220,120 BlackRock 169,100 57,581,932 Intercontinental Exchange 106,850 27,381,381 JPMorgan Chase & Co. 1,112,100 73,431,963 State Street 229,900 15,256,164 Visa, Cl. A 450,900 34,967,295 Energy - 10.3% Chevron 880,050 79,169,298 ConocoPhillips 748,800 b 34,961,472 Exxon Mobil 1,330,598 103,720,114 Occidental Petroleum 704,900 47,658,289 Food & Staples Retailing - 1.9% Walgreens Boots Alliance 500,325 42,605,175 Whole Foods Market 194,550 6,517,425 Food, Beverage & Tobacco - 21.8% Altria Group 1,448,640 84,325,334 Anheuser-Busch InBev, ADR 283,250 35,406,250 Coca-Cola 2,148,450 92,297,412 Diageo, ADR 105,900 11,550,513 Nestle, ADR 1,071,050 79,707,541 PepsiCo 550,900 55,045,928 Philip Morris International 1,825,950 160,519,264 8 Common Stocks - 99.4% (continued) Shares Value ($) Food, Beverage & Tobacco - 21.8% (continued) SABMiller 740,500 44,355,946 Health Care Equipment & Services - 1.9% Abbott Laboratories 1,125,800 Household & Personal Products - 4.0% Estee Lauder, Cl. A 690,900 60,840,654 Procter & Gamble 531,800 42,230,238 Insurance - 2.7% ACE 591,200 Materials - 1.9% Air Products & Chemicals 123,600 16,081,596 Praxair 320,400 32,808,960 Media - 7.2% Comcast, Cl. A 885,850 49,988,515 McGraw-Hill Financial 273,700 26,981,346 Twenty-First Century Fox, Cl. A 1,247,258 33,875,527 Twenty-First Century Fox, Cl. B 217,350 5,918,441 Walt Disney 655,650 68,895,702 Pharmaceuticals, Biotechnology & Life Sciences - 12.9% AbbVie 1,093,950 64,805,598 Celgene 160,900 a 19,269,384 Gilead Sciences 317,800 32,158,182 Johnson & Johnson 257,450 26,445,264 Novartis, ADR 499,450 b 42,972,678 Novo Nordisk, ADR 1,408,100 81,782,448 Roche Holding, ADR 1,909,800 65,830,806 Semiconductors & Semiconductor Equipment - 3.9% ASML Holding 311,800 b 27,678,486 Texas Instruments 1,193,850 65,434,918 Xilinx 147,050 6,906,939 Software & Services - 6.4% Automatic Data Processing 160,300 13,580,616 Facebook, Cl. A 615,750 a 64,444,395 International Business Machines 166,600 22,927,492 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.4% (continued) Shares Value ($) Software & Services - 6.4% (continued) Microsoft 350,000 19,418,000 Oracle 734,850 26,844,071 VeriSign 221,900 a,b 19,385,184 Technology Hardware & Equipment - 6.3% Apple 1,337,950 140,832,617 QUALCOMM 455,400 22,763,169 Transportation - 1.4% Canadian Pacific Railway 277,500 b Total Common Stocks (cost $1,207,826,501) Other Investment - .6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,063,111) 16,063,111 c Investment of Cash Collateral for Securities Loaned - 1.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $47,325,816) 47,325,816 c Total Investments (cost $1,271,215,428) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $51,838,534 and the value of the collateral held by the fund was $53,843,887, consisting of cash collateral of $47,325,816 and U.S. Government & Agency securities valued at $6,518,071. c Investment in affiliated money market mutual fund. 10 Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.8 Pharmaceuticals, Biotechnology & Life Sciences 12.9 Energy 10.3 Diversified Financials 9.4 Media 7.2 Software & Services 6.4 Technology Hardware & Equipment 6.3 Household & Personal Products 4.0 Semiconductors & Semiconductor Equipment 3.9 Capital Goods 3.0 Insurance 2.7 Money Market Investments 2.4 Food & Staples Retailing 1.9 Health Care Equipment & Services 1.9 Materials 1.9 Banks 1.5 Consumer Durables & Apparel 1.5 Consumer Services 1.4 Transportation 1.4 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $51,838,534)—Note 1(c): Unaffiliated issuers 1,207,826,501 2,571,183,932 Affiliated issuers 63,388,927 63,388,927 Cash 481,469 Receivable for investment securities sold 11,951,865 Dividends and securities lending income receivable 7,215,055 Receivable for shares of Common Stock subscribed 894,455 Prepaid expenses 50,093 2,655,165,796 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,582,138 Due to Fayez Sarofim & Co. 522,547 Liability for securities on loan—Note 1(c) 47,325,816 Payable for investment securities purchased 8,525,010 Payable for shares of Common Stock redeemed 8,432,447 Interest payable—Note 2 4,230 Accrued expenses 739,552 67,131,740 Net Assets ($) 2,588,034,056 Composition of Net Assets ($): Paid-in capital 1,022,491,996 Accumulated undistributed investment income—net 1,570,159 Accumulated net realized gain (loss) on investments 200,614,494 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,363,357,407 Net Assets ($) 2,588,034,056 Net Asset Value Per Share Investor Shares Class Y Net Assets ($) 2,579,331,262 8,702,794 Shares Outstanding 64,554,828 217,798 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $2,336,724 foreign taxes withheld at source): Unaffiliated issuers 96,446,281 Affiliated issuers 19,696 Income from securities lending—Note 1(c) 119,703 Interest 14,378 Total Income 96,600,058 Expenses: Investment advisory fee—Note 3(a) 13,012,471 Shareholder servicing costs—Note 3(b) 13,340,079 Sub-investment advisory fee—Note 3(a) 8,511,917 Prospectus and shareholders’ reports 379,919 Custodian fees—Note 3(b) 218,766 Directors’ fees and expenses—Note 3(c) 161,100 Professional fees 156,359 Registration fees 85,849 Loan commitment fees—Note 2 38,436 Interest expense—Note 2 21,559 Miscellaneous 74,869 Total Expenses 36,001,324 Less—reduction in fees due to earnings credits—Note 3(b) (1,342) Net Expenses 35,999,982 Investment Income—Net 60,600,076 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,134,016,845 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,269,938,430) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 60,600,076 94,961,029 Net realized gain (loss) on investments 1,134,016,845 303,729,965 Net unrealized appreciation (depreciation) on investments (1,269,938,430) 51,670,574 Net Increase (Decrease) in Net Assets Resulting from Operations 450,361,568 Dividends to Shareholders from ($): Investment income—net: Investor Shares (60,646,217) (94,041,437) Class Y (187,614) (318,933) Net realized gain on investments: Investor Shares (661,900,177) (193,663,177) Class Y (2,045,992) (370,430) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 381,685,038 1,009,425,263 Class Y 430,805 35,289,040 Dividends reinvested: Investor Shares 609,060,170 230,022,110 Class Y 2,233,283 689,346 Cost of shares redeemed: Investor Shares (3,159,456,227) (1,807,693,691) Class Y (2,182,367) (25,728,569) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 5,556,364,863 5,952,393,773 End of Period 2,588,034,056 5,556,364,863 Undistributed investment income—net 1,570,159 1,803,914 Capital Share Transactions (Shares): Investor Shares a Shares sold 7,579,807 18,482,638 Shares issued for dividends reinvested 14,442,662 4,229,081 Shares redeemed (60,330,673) (33,373,503) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 8,266 646,443 Shares issued for dividends reinvested 53,384 12,592 Shares redeemed (41,405) (461,503) Net Increase (Decrease) in Shares Outstanding 20,245 197,532 a During the period ended December 31, 2014, 185,373 Investor shares representing $9,978,639, were exchanged for 185,373 Class Y shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Investor Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 53.91 52.43 43.93 40.53 38.20 Investment Operations: Investment income—net a .80 .90 .84 .74 .65 Net realized and unrealized gain (loss) on investments (2.00) 3.43 8.50 3.38 2.26 Total from Investment Operations (1.20) 4.33 9.34 4.12 2.91 Distributions: Dividends from investment income—net (.88) (.90) (.84) (.72) (.58) Dividends from net realized gain on investments (11.87) (1.95) - - - Total Distributions (12.75) (2.85) (.84) (.72) (.58) Net asset value, end of period 39.96 53.91 52.43 43.93 40.53 Total Return (%) (2.51) 8.27 21.44 10.18 7.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .93 .94 .97 .97 Ratio of net expenses to average net assets .92 .93 .94 .97 .97 Ratio of net investment income to average net assets 1.55 1.66 1.74 1.71 1.63 Portfolio Turnover Rate 5.69 6.60 6.33 .50 2.59 Net Assets, end of period ($ x 1,000) 2,579,331 5,545,714 5,952,393 5,461,320 4,183,534 a Based on average shares outstanding. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class Y Shares 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 53.92 52.43 46.90 Investment Operations: Investment income—net b .97 1.06 .47 Net realized and unrealized gain (loss) on investments (2.01) 3.47 5.55 Total from Investment Operations (1.04) 4.53 6.02 Distributions: Dividends from investment income—net (1.05) (1.09) (.49) Dividends from net realized gain on investments (11.87) (1.95) - Total Distributions (12.92) (3.04) (.49) Net asset value, end of period 39.96 53.92 52.43 Total Return (%) (2.22) 8.68 12.86 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .57 .59 .65 d Ratio of net expenses to average net assets .57 .59 .65 d Ratio of net investment income to average net assets 1.89 1.75 1.90 d Portfolio Turnover Rate 5.69 6.60 6.33 Net Assets, end of period ($ x 1,000) 8,703 10,651 1 a From the close of business on July 1, 2013 (commencement of initial offering) to December 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Appreciation Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital appreciation consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Investor (300 million shares authorized) and Class Y (100 million shares authorized). Investor shares are sold primarily to retail investors through financial intermediaries and bear Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement 17 NOTES TO FINANCIAL STATEMENTS (continued) date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of 18 the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: 19 NOTES TO FINANCIAL STATEMENTS (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 2,106,887,850 - - Equity Securities - Foreign Common Stocks † 380,337,722 83,958,360 †† - Mutual Funds 63,388,927 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At December 31, 2014, $117,484,835 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 20 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $27,298 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 26,383,597 1,497,200,790 1,507,521,276 16,063,111 .6 Dreyfus Institutional Cash Advantage Fund 45,377,800 576,890,975 574,942,959 47,325,816 1.8 Total 21 NOTES TO FINANCIAL STATEMENTS (continued) Certain affiliated investment companies may also invest in the fund. At December 31, 2015, Dreyfus Moderate Allocation Fund, an affiliate of the fund, held 120,721 Class Y shares. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,570,159, undistributed capital gains $200,639,208 and unrealized appreciation $1,363,332,693. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $60,833,831 and $94,360,370, and long-term capital gains $663,946,169 and $194,033,607, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for treating a portion of the proceeds from redemptions as a distribution for tax purposes, the fund decreased accumulated net realized gain (loss) on 22 investments by $359,763,572 and increased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2015 was approximately $1,910,400 with a related weighted average annualized interest rate of 1.13%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .3325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2015 , the fund was charged $9,760,026 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances 23 NOTES TO FINANCIAL STATEMENTS (continued) are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $405,864 for transfer agency services and $28,013 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,342. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $218,766 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $798,837, Shareholder Service Plan fees $598,781, custodian fees $146,500, Chief Compliance Officer fees $2,647 and transfer agency fees $35,373. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2015, amounted to $219,948,641 and $3,036,768,581, respectively. At December 31, 2015 , the cost of investments for federal income tax purposes was $1,271,240,142; accordingly, accumulated net unrealized appreciation on investments was $1,363,332,717, consisting of $1,369,360,324 gross unrealized appreciation and $6,027,607 gross unrealized depreciation. 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Appreciation Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Appreciation Fund, Inc., including the statement of investments, as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Appreciation Fund, Inc. at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York February 26, 2016 25 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2015 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2015, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $60,833,831 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. Also, the fund hereby reports $1.0393 per share as a long-term capital gain distribution paid on March 31, 2015 and the fund also reports $10.8267 per share as a long-term capital gain distribution paid on December 23, 2015. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on July 21, 2015, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods (ranking lowest in the Performance Group in several periods), although they noted that the fund’s performance was closer to the Performance Group and Performance Universe medians in the longer-term. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was higher than the index for five of the ten calendar years. The Board discussed with representatives of Dreyfus and the Subadviser the investment strategy employed in the management of the fund’s assets and how that strategy affected the fund’s relative performance. They discussed, among other matters, plans for increased management focus on ways to improve the fund’s performance. The Board members noted that the Subadviser is an experienced manager with a long-term “buy-and-hold” investment approach to investing in high quality, “mega-cap” companies. The Subadviser’s considerable reputation, based on following this investment approach, was noted. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in 28 fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board noted Dreyfus’ efforts to improve fund performance and agreed to closely monitor performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were not so disproportionately large that they could not have been the result of an arm’s-length bargaining. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2012) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) · Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 79 ————— Peggy C. Davis (72) Board Member (1990) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 50 ————— Diane Dunst (76) Board Member (2007) Principal Occupation During Past 5 Years: · President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Nathan Leventhal (72) Board Member (1989) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 50 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since August 2003. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Appreciation Fund, Inc. 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Fayez Sarofim & Co.
